Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-4 are pending in this office action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 20, 2020, and October 27, 2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebrahimzad et al. (U.S. Patent Pub. No. 2020/0119840).

Regarding claim 1, Ebrahimzad et al. teaches a method of transmitting security information of a single-bit analog-to-digital converter (ADC) channel (fig. 1, ref. num 76), in which a transmitting terminal adds additive noise to a transmission signal and transmits the transmission signal and a receiving terminal and a wiretap terminal which each include a single-bit ADC receive the transmission signal (paragraph 0052), wherein received information is processed so as not to be determined by the wiretap terminal (paragraph 0028), when intensity of additive noise of the receiving terminal is less than that of additive noise of the wiretap terminal, a binary phase-shift keying (BPSK) distribution is used (paragraph 0049), and when the intensity of the additive noise of the receiving terminal is greater than that of the additive noise of the wiretap terminal, a codebook is designed using an asymmetric BPSK distribution in which both of two message points have a positive value (paragraph 0057).

Regarding claim 2, Ebrahimzad et al. teaches wherein, when the intensity of the additive noise of the receiving terminal is less than that of the additive noise of the wiretap terminal, output power of the transmitting terminal is defined by EQUATION 1, Q(x) denotes a decreasing function having a value of 1/2 when x is zero, H(y) denotes an increasing function, which has a maximum value when y=1/2 and increases in y=[0,1/2], as an entropy function, N1 denotes the additive noise of the receiving terminal, N2 denotes the additive noise of the wiretap terminal, and P denotes a limited power value (paragraph 0052).

Regarding claim 3, Ebrahimzad et al. teaches wherein, when the intensity of the additive noise of the receiving terminal is greater than that of the additive noise of the wiretap terminal, an output distribution of the transmitting terminal is defined by EQUATION 2, a and b denote positive message points (paragraph 0102).

Regarding claim 4, Ebrahimzad et al. teaches wherein in order to maximize a difference between amounts of pieces of information of the receiving terminal and the wiretap terminal, the message point b is treated as a positive integer close to infinity (paragraph 0057).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433